Order entered November 10, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00051-CR

                         LUCAS LEONARDO PERILLA, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-80963-2013

                                           ORDER
       The Court has before it the November 9, 2015 motion of Craig Price to withdraw as

appellant’s counsel. Mr. Price states that he has accepted a job with the Grayson County District

Attorney’s Office and can no longer represent appellant on this case. The case is set for

submission without argument on December 9, 2015. We GRANT the motion and DIRECT the

Clerk to remove Craig Price as appellant’s appointed attorney of record.

       We ORDER the trial court to appoint new counsel to represent appellant on this appeal

and to transmit the order appointing new counsel to this Court by NOVEMBER 16, 2015.

       We DIRECT the Clerk to send copies of this order to the Honorable Benjamin Smith,

Presiding Judge, 380th Judicial District Court; Craig Price; and Andrea Westerfeld.
       We ABATE the appeal to allow the trial court to comply with this order. We will

reinstate the appeal on November 16, 2015 or when the order appointing counsel is received.

                                                   /s/    MOLLY FRANCIS
                                                          PRESIDING JUSTICE